[PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                          ________________________                       FILED
                                                              U.S. COURT OF APPEALS
                                                                 ELEVENTH CIRCUIT
                                 No. 99-10862                     AUGUST 31, 2001
                           ________________________                THOMAS K. KAHN
                                                                        CLERK

                       D. C. Docket No. 98-00282-3-CV-RH

JERRY J. KILPATRICK,
                                                     Petitioner-Appellee,

                                        versus

SAMUEL H. HOUSTON,
                                               Respondent-Appellant.
                           ________________________

                    Appeal from the United States District Court
                        for the Northern District of Florida
                          _________________________
                                 (August 31, 2001)


       ON REMAND FROM THE UNITED STATES SUPREME COURT

Before BLACK, GODBOLD and FAY, Circuit Judges.

PER CURIAM:

      Petitioner-Appellee has been released from custody. This appeal is therefore

moot. Accordingly, this appeal is DISMISSED, and this case is REMANDED to

the district court with instructions to dismiss the petition as moot. See Bekier v.
Bekier, 248 F.3d 1051, 1055-56 (11th Cir. 2001) (“‘Where a case becomes moot

after the district court enters judgment but before the appellate court has issued a

decision, the appellate court must dismiss the appeal, vacate the district court’s

judgment, and remand with instructions to dismiss as moot.’”) (quoting United

States v. Ghandtchi, 705 F.2d 1315, 1316 (11th Cir. 1986)).

      DISMISSED and REMANDED with instructions.




                                          2